DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final action for application Serial No. 16/556,367. Claim(s) 1-20 have been examined and fully considered. 
Claim(s) 1-20 are pending in Instant Application.
Claim Objections
Claim(s) 1-2, 4, 6, 10, 17-20 are objected to because of the following informalities:  Claim(s) 1-2, 4, 6, 10, 17-20 uses “if” in the claim language, however, it recommended to replace “if” with “when” to positively claim the limitation.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 has two random colons in the limitation, see if, and:. Appropriate correction is required. 
Claim Interpretation
Claims 10, 18 and 20 recites the performance of steps subject to the conditions precedent “determining if the host vehicle shows braking intent by engaging a brake of the host vehicle or shifting to park, wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher” and “wherein, if the external warning system is deactivated, the processor checks whether the host vehicle still shows braking intent and: if so, the at least one sensor continues to monitor the rear zone; and if not, the at least one sensor no longer monitors the rear zone.” Giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0143968) in view of Hada (US 2010/0315216).
	Regarding claims 1 and 10, Song discloses a method for inhibiting rear collisions of a host vehicle (Abstract), the method comprising: 
	i) monitoring, by at least one sensor of the host vehicle (see at least Figure 4B, Monitoring Module 541), a rear zone behind the host vehicle (see at least Para. [0074], “The driving assistance system includes a camera system and also includes an ECU configured to determine a risk of collision with a nearby vehicle on the basis of the state of a host vehicle at an intersection, a rear radar installed in the host vehicle and configured to recognize the nearby vehicle”) and determining, by a processor of the vehicle, whether an external vehicle is present in the rear zone (see at least Fig. 33; Para. [0076], “the ECU calculates the presence of the nearby vehicle”); 
	ii) if an external vehicle is present in the rear zone, calculating, by the processor, a time- to-collision (TTC) of the external vehicle (see at least Para. [0402], “An ECU 9-320 may determine a risk of collision between the host vehicle 9-1000 and the nearby vehicle 9-1200 through the data acquired by the camera system 1 and the data acquired by the sensor 9-1100 and may calculate a TTC, which is a time to collision”; Fig. 28); and
	 iii) if the TTC of the external vehicle is lower than a first predetermined threshold (see at least Para. [0479], “when the distance is smaller than a pre-determined distance and the speed is higher than a pre-determined relative speed, the ECU 12-320 may determine that this situation corresponds to a high collision risk possibility level. When the distance is larger than the predetermined distance and the speed is lower than the predetermined relative speed, the ECU 12-320 may determine that this situation corresponds to a low collision risk possibility level”), activating an external warning system (see a at least Para. [0067], “a driver warning controller configured to warn about the risk of collision between the host vehicle and the nearby vehicle in a video and/or audio manner on the basis of a result of the ECU determining the risk of collision”; and Para. [0068], “the ECU determines a first-level risk of collision between the host vehicle and the nearby vehicle. For the first-level collision risk, the driver warning controller issues a warning about the first-level collision risk in the video manner”)…
	Song discloses activating an external warning system, however, does not explicitly teach
wherein the external warning system comprises flashing lights on a rear exterior portion of the host vehicle.  
	However, in the same field of endeavor, Hada teaches
	activating an external warning system (see at least Para. [0024], “the processing unit 70 activates the warning lamp sets 62 and 64 at step 84”), wherein the external warning system comprises flashing lights on a rear exterior portion of the host vehicle (see at least Figure 5; Para. [0025], “the warning lamp sets 62 and 64 may flash or blink when providing a warning signal. The warning lamp sets 62 and 64 may flash ON/OFF together or in sequence. In some embodiments, the processing unit 70 may control frequency of flashing, for example, depending on the magnitude of the relative speed difference and/or the relative distance between the host vehicle 10 and the following vehicle 16”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Song by wherein the external warning system comprises 
	Regarding claim 11, Song in view of Hada teaches the method according to claim 1. Song further teaches wherein the at least one sensor comprises a rear-facing radar sensor (see at least Para. [0074], “The driving assistance system includes a camera system and also includes an ECU configured to determine a risk of collision with a nearby vehicle on the basis of the state of a host vehicle at an intersection, a rear radar installed in the host vehicle and configured to recognize the nearby vehicle”).  
	Regarding claim 12, Song in view of Hada teaches the method according to claim 11.
	Song further teaches wherein the at least one sensor further comprises at least one of the following: 
	at least one rear-facing camera (see at least Para. [0074], “The driving assistance system includes a camera system and also includes an ECU configured to determine a risk of collision with a nearby vehicle on the basis of the state of a host vehicle at an intersection, a rear radar installed in the host vehicle and configured to recognize the nearby vehicle”) ; 
	at least one front-facing camera (see at least Para. [0213], “the radar apparatus and the front-view camera interoperate with each other, the image  sensor 31 and the radar apparatus may be disposed on the same substrate (e.g., the image PCB 30)”); and 
	a rear-facing lidar sensor.  
	Regarding claim 13, Song in view of Hada teaches the method according to claim 1. Song does not explicitly teach

	However, in the same field of endeavor, Hada teaches
	wherein a width of the rear zone is equal to a width of a lane in which the host vehicle is traveling, and wherein a length of the rear zone is at least 150 meters (see at least Para. [0022], “The rearward sensor 68 may use, for example, radio waves (e.g., millimeter waves), optical waves (e.g., laser waves) or ultra sound waves as detection waves for detecting the state of the following vehicle. In some embodiments, the rearward sensor 68 is a laser range sensor having a width and length of detection (i.e., the detection zone) that is suitable for detecting the following vehicle 16, Such as approximately one lane width (e.g., about 3.5 meters) and a distance of about 150 to about 500 meters, e.g., between about 150 to about 200 meters from the rear-end 14 of the host vehicle 10”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Song in view of Hada by combing wherein a width of the rear zone is equal to a width of a lane in which the host vehicle is traveling, and wherein a length of the rear zone is at least 150 meters as taught by Hada. One would be motivated to make this modification in order to reduce and/or mitigate rear-end crashes (see at least Para. [0003]).
	Regarding claim 14, Song in view of Hada teaches the method according to claim 1. Song does not explicitly teach wherein the flashing lights of the external warning system comprise at least one of the following: 
	flashing brake lights; 
	flashing turn signal lights; and 
	flashing dedicated external warning system lights.

	flashing brake lights; 
	flashing turn signal lights; and 
	flashing dedicated external warning system lights (see at least Para. [0025], “the warning lamp sets 62 and 64 may flash or blink when providing a warning signal. The warning lamp sets 62 and 64 may flash ON/OFF together or in sequence. In some embodiments, the processing unit 70 may control frequency of flashing”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Song in view of Hada by combing flashing dedicated external warning system lights as taught by Hada. One would be motivated to make this modification in order to reduce and/or mitigate rear-end crashes (see at least Para. [0003]).
	Regarding claim 15, the Song in view of Hada teaches the method according to claim 1. Song further teaches wherein the first predetermined threshold is 13 seconds (see at least Para. [0385], “For example, when the longitudinal TTC and the lateral TTC are large (e.g., which are equal to 50 seconds and 49 seconds, respectively) although the absolute value of the difference is 1 second, it is preferable that the pre-determined threshold be set to be small. On the other hand, when the longitudinal TTC and the lateral TTC are small (e.g., which are equal to 5 seconds and 4 seconds, respectively) although the absolute value of the difference is 1 second, it is preferable that the pre-determined threshold be set to be large” ***Examiner interprets that the longitudinal TTC when pre-determined threshold is set to 50 seconds and it is preferable that the pre-determined threshold be set to be small as well then it is indicated that the pre-determined threshold could be  arbitrarily set to 13 seconds in this case).  
Regarding claim 16, Song in view of Hada teaches the method according to claim 1. 	Song further teaches wherein the TTC of the external vehicle is calculated based on a speed of the external vehicle (see at least Para. [0321], “The ECU 4-320 calculates the TTC of the host vehicle V1 and the target vehicle V2 on the basis of the relative speed between the host vehicle V1 and the target vehicle V2”), an acceleration of the external vehicle, a distance between the host vehicle and the external vehicle, a speed of the host vehicle, and an acceleration of the host vehicle (see at least Para. [0320], “computes the speed of a host vehicle V1 and calculates a relative speed between the host vehicle V1 and a target vehicle V2 on the basis of a distance between the host vehicle V1 and the target vehicle V2. Information regarding the relative speed between the host vehicle V1 and the target vehicle V2 is provided to the ECU 4-320”; and Para. [0393], “when the host vehicle 8-1000 decelerates and the nearby vehicle 8-1200 accelerates toward the host vehicle 8-1000, the ECU 8-320 may determine a collision risk through the degree of deceleration of the host vehicle 8-1000, the degree of acceleration of the nearby vehicle 8-1200, and the distance between the host vehicle 8-1000 and the nearby vehicle 8-1200”).  
	Regarding claim 17, Song in view of Hada teaches the method according to claim 1. Song further discloses wherein, if it is raining outside of the host vehicle, the first predetermined threshold is increased by a first predetermined amount and the second predetermined threshold is increased by a second predetermined amount (see at least Para. [0385], “it is preferable that the pre-determined threshold be set to be larger when the road is wet than when the road is dry”).
	Regarding claim 19, recites analogous limitations that are present in claim 1, therefore claim 19 would be rejected for the same reasons above. Song further discloses a system for inhibiting rear collisions of a host vehicle, the system comprising:
The driving assistance system includes a camera system and also includes an ECU configured to determine a risk of collision with a nearby vehicle on the basis of the state of a host vehicle at an intersection, a rear radar installed in the host vehicle and configured to recognize the nearby vehicle”); 
	a processor in operable communication with the at least one sensor (see at least Para. [0488], “The camera MCU 42 controls the image sensor 31 and the image processor 41, and the control includes, for example, power supply control, reset  control, clock (CLK) control, data communication control, power control, memory control, and the like. The image processor 41 may process data sensed and output by the image sensor 31, and the processing includes a process of enlarging a sensed object ahead or a process of focusing on a region of the object within the entire region of view”); Para. [0227], “the camera system 1 includes a monitoring module 541 connected to the camera MCU 42, a high-speed CAN transceiver (HS-CAN_TRx) 542 connected to the camera MCU 42 to perform chassis CAN communication, a high-speed CAN transceiver 543 connected to the camera MCU 42 to perform local CAN communication, a high side driver 544 connected to the camera MCU 42”); and 
	a storage medium in operable communication with the processor (see at least Para. [0488], “The memory unit may be implemented within the processor or external to the processor, in which case it can be communicatively coupled to the processor via various means”) and having an application stored thereon that, when executed by the processor (see at least Para. [0489], “For a hardware implementation, the processing units may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs ), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, electronic devices, other electronic units designed to perform the functions described herein, or a combination thereof”), causes the processor to:
	receive, from the at least sensor, data about a rear zone behind the host vehicle (see at least Para. [0074], “The driving assistance system includes a camera system and also includes an ECU configured to determine a risk of collision with a nearby vehicle on the basis of the state of a host vehicle at an intersection, a rear radar installed in the host vehicle and configured to recognize the nearby vehicle”); 	
	determine whether an external vehicle is present in the rear zone (see at least Fig. 33; Para. [0076], “the ECU calculates the presence of the nearby vehicle”) 
	However, the remaining limitations are contingent limitations that need not be taught by the reference as discussed above in the claim interpretation.
	“if an external vehicle is present in the rear zone, calculate a time-to-collision (TTC) of the external vehicle; and if the TTC of the external vehicle is lower than a first predetermined threshold, activate an external warning system, wherein the external warning system comprises flashing lights on a rear exterior portion of the host vehicle” (see MPEP 2111.04, II. CONTINGENT LIMITATIONS).
Claim(s) 2-9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hada as applied to claim 2 above, and further in view of Minemura et al. (US 2014/0297171).
	Regarding claim 2, the Song in view of Hada teaches the method according to claim 1.
	 Song further discloses comprising: 
The ECU 4-320 calculates the TTC of the host
vehicle Vl and the target vehicle V2 on the basis of the relative speed between the host vehicle Vl and the target vehicle V2 and sets times for a first warning A2, a second warning B2, and a third warning C2 according to the TTC. Here, the emergency braking control start time is advanced by applying a weight (ranging, for example, from +30% to + 70%) when the emergency braking start time is calculated” and Para. [0384], “Subsequently, a difference between the longitudinal TTC and the lateral TTC is compared to a pre-determined
threshold TTCth (S7-740). When it is determined that the absolute value of the difference is smaller than the pre-determined threshold, AEB is executed (S7-750)”).
	However, in addition and/or in the alternative, Minemura teaches
	iv) if the TTC of the external vehicle is lower than a second predetermined threshold, which is lower than the first predetermined threshold (see at least Para. [0061], “Next (step S170), if the TTC calculated in step S160 has become shorter than a predetermined first threshold interval, it is judged that there is a comparatively high probability of collision between the host vehicle and the target object, whereas if the TTC is longer than the first threshold interval, it is judged that the probability of collision is low. If the TTC has become shorter than a predetermined second threshold interval (shorter than the first threshold interval), then it is judged that the probability of collision between the host vehicle and the target object has become substantially high”), activating a brace sequence of the host vehicle (see at least Para. [0062], “With this, warning sounds, warning messages and warning images are generated by the warning apparatus 5, a braking force applied by the vehicle driver is augmented by the braking apparatus 6, and the seat belt webbing is tightened by the seat belt apparatus 7, as preparatory operations”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Song in view of Hada by combining iv) if the TTC of the external vehicle is lower than a second predetermined threshold, which is lower than the first predetermined threshold, activating a brace sequence of the host vehicle as taught by Minemura. One would be motivated to make this modification in order to convey that the value of the displacement limit threshold is determined in accordance with the type of object to be detected, i.e., in accordance with the maximum rate of speed that may be expected for that type of object. This further improves the reliability of judgement (see at least Para. [0132]).
	Regarding claim 3, the combination of Song, Hada and Minemura teaches the method according to claim 2, where Hada teaches wherein the brace sequence comprises at least one of the following: 
	pre-tensioning seatbelts in the host vehicle; 
	readying airbags in the host vehicle;
	tilting at least one head rest forward in the host vehicle (see at least Para. [0017], “Referring particularly to FIG. 1, the integrated rear-end collision detection unit 30 detects information regarding the positional relationship between the host vehicle 10 and a following vehicle 16 (or other object), such as relative speed, relative distance, orientation of the following vehicle with respect to the host vehicle, etc. In some embodiments, the integrated rear-end collision detection unit 30 may be connected to other vehicle systems, such as a steering angle  sensor 34 for determining steering angle, a vehicle speed sensor 36 for determining vehicle speed, a headrest control apparatus 38 for controlling operation of an active headrest 40, airbag control systems, etc.”); 
	moving at least one seat in the host vehicle; and 
	tilting a suspension of the host vehicle to raise a back portion of the host vehicle.  
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Song, Hada, and Minemura by combining readying airbags in the host vehicle and tilting at least one head rest forward in the host vehicle as taught by Hada. One would be motivated to make this modification in order to reduce and/or mitigate rear-end crashes (see at least Para. [0003]).
	Regarding claim 4, the combination of Song, Hada and Minemura teaches the method according to claim 2. Song further discloses wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher, wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated (see at least Para. [0410], “When the second TTC is large than the first TTC, that is, when the time to collision increases, the ECU may determine that there is no collision possibility such that separate control may not be performed. For example, when the driver changes steering so that the traveling route is changed in the opposite direction before the second TTC is calculated, the collision possibility may decrease (S9-35, S9-40). When the driver is warned, the ECU may re-determine a possibility of collision between the host vehicle and the nearby vehicle and may calculate a third TTC”), and wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher (see at least Para. [0396] “When there is a collision possibility, the ECU may warn the driver that there is a collision possibility. When the driver is warned, the driver may control the host vehicle to help avoiding the collision with the vehicle behind (S8-40)” ***Examiner notes that the citation the warning system is generates a warning (i.e., flashing, sounds, haptic) when the external vehicle is within the second pre-determined threshold, however, under the broadest reasonable interpretation that citation implies that warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher).
	Furthermore, in support of Song, Hada teaches 
	wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher, wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated, and J:\IEV\103\Application\App-as-filed.docx/kh21IEV.103 wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher (see at least Figure 5; Para. [0022]-[0025]. ***Examiner interprets when the following vehicle falls out of the detection zone  the external warning system is deactivated where the host vehicle is monitoring within or outside of the predetermined thresholds rear zone).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination of Song, Hada and Minemura by combining wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher, wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated, and wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher as taught by Hada. 
	Regarding claim 5, the combination of Song, Hada and Minemura teaches the method according to claim 2, where Hada teaches wherein the second predetermined threshold is 2 seconds (see at least Para. [0024], “the threshold criteria may be selected to provide at least about two seconds of reaction time for the following vehicle 16 to make an adjustment (e.g., decelerate or evasive maneuver) before a collision”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination of Song, Hada and Minemura by combing wherein the second predetermined threshold is 2 seconds as taught by Hada. One would be motivated to make this modification in order to reduce and/or mitigate rear-end crashes (see at least Para. [0003]).
	Regarding claim 6, the combination of Song, Hada and Minemura teaches the method according to claim 1, where Song further discloses the method comprising: 
	iv) if the TTC of the external vehicle is lower than a second predetermined threshold (see at least Para. [0410], “the ECU 9-320 may re-determine a possibility of collision between the host vehicle and the nearby vehicle and may calculate a second TTC. In this case, when the second TTC is smaller than the first TTC, that is, when the time to collision decreases, the ECU may generate a warning and inform the driver that there is a collision possibility”), and the TTC of the external vehicle is decreasing at a rate such that a collision with the external vehicle is determined to be unavoidable (see at least Para. [0069], “the ECU determines a second-level risk of collision between the host vehicle and the nearby vehicle. For the second-level collision risk, the driver warning controller issues a warning about the second-level collision risk in both of the video manner and the audio manner”)…
	Song does not explicitly discloses
	…activating a brace sequence of the host.
	However, in the same field of endeavor, Hada teaches
	…activating a brace sequence of the host vehicle (see at least Para. [0017], “Referring particularly to FIG. 1, the integrated rear-end collision detection unit 30 detects information regarding the positional relationship between the host vehicle 10 and a following vehicle 16 (or other object), such as relative speed, relative distance, orientation of the following vehicle with respect to the host vehicle, etc. In some embodiments, the integrated rear-end collision detection unit 30 may be connected to other vehicle systems, such as a steering angle sensor 34 for determining steering angle, a vehicle speed sensor 36 for determining vehicle speed, a headrest control apparatus 38 for controlling operation of an active headrest 40, airbag control systems, etc. In some embodiments, the integrated collision detection unit 30 may be connected to an electronic control unit 42, which in tum may be connected  and control one or more of the various other vehicle systems based, at least in part, information received from the integrated rear-end collision detection unit”; and Para. [0024]-[0025]. ***Examiner interprets that the paragraph indicates when the host vehicle is monitoring within or outside of the predetermined thresholds rear zone). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Song in view of Hada by combining iv) if the TTC of the external vehicle is lower than a second predetermined threshold, and the TTC of the external vehicle is decreasing at a rate such that a collision with the external vehicle is determined to be 
	Furthermore, in support of Song in view of Hada, Minemura teaches
	…activating a brace sequence of the host (see at least Para. [0062], “If the TTC has become shorter than a predetermined second threshold interval (shorter than the first threshold interval), then it is judged that the probability of collision between the host vehicle and the target object has become substantially high. 0062 Following this (step S180), if it has been judged that there is a comparatively high probability that the host vehicle will collide with the target object, a first stage of vehicle control processing is executed. With this, warning sounds, warning messages and warning images are generated by the warning apparatus 5, a braking force applied by the vehicle driver is augmented by the braking apparatus 6, and the seat belt webbing is tightened by the seat belt apparatus 7, as preparatory operations”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Song in view of Hada by adding …activating a brace sequence of the host as taught by Minemura. One would be motivated to make this modification in order to convey that the value of the displacement limit threshold is determined in accordance with the type of object to be detected, i.e., in accordance with the maximum rate of speed that may be expected for that type of object. This further improves the reliability of judgement (see at least Para. [0132]).
	Regarding claim 7, recites analogous limitations that are present in claim 3, therefore
claim 7 would be rejected for the similar reasons above.
Regarding claim 8, the combination on Song, Hada and Minemura further teaches the method according to claim 6, where Song teaches 
	wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher, wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated (see at least Para. [0410], “the ECU may determine that there is no collision possibility such that separate control may not be performed. For example, when the driver changes steering so that the traveling route is changed in the opposite direction before the second TTC is calculated, the collision possibility may decrease (S9-35, S9-40). When the driver is warned, the ECU may re-determine a possibility of collision between the host vehicle and the nearby vehicle and may calculate a third TTC”), and wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher (see at least Para. [0396] “When there is a collision possibility, the ECU may warn the driver that there is a collision possibility. When the driver is warned, the driver may control the host vehicle to help avoiding the collision with the vehicle behind (S8-40)” ***Examiner notes that the citation the warning system is generates a warning (i.e., flashing, sounds, haptic) when the external vehicle is within the second pre-determined threshold, however, under the broadest reasonable interpretation the citation indicates that warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher). 
	Regarding claim 9, recites analogous limitations that are present in claim 5, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 18, the combination of Song, Hada and Minemura teach the limitations of 18 because of analogous limitations to claims 1-3, 6, 13-15, above, where the limitations states
	… 
	wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated, wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher, 
	wherein the second predetermined threshold is 2 seconds, 
	wherein the first predetermined threshold is 13 seconds, 
	…
	wherein the at least one sensor comprises a rear-facing radar sensor, 
	wherein the at least one sensor further comprises at least one of the following: at least one rear-facing camera; at least one front-facing camera; and a rear-facing lidar sensor, 	
	wherein a width of the rear zone is equal to a width of a lane in which the host vehicle is traveling, 
	wherein a length of the rear zone is at least 150 meters, 
	wherein the flashing lights of the external warning system comprise at least one of the following: flashing brake lights; flashing turn signal lights; and flashing dedicated external warning system lights, wherein the TTC of the external vehicle is calculated based on a speed of the external vehicle, an acceleration of the external vehicle, a distance between the host vehicle and the external vehicle, a speed of the host vehicle, and an acceleration of the host vehicle, and 

	if the TTC of the external vehicle is lower than a second predetermined threshold, which is lower than the first predetermined threshold, activating a brace sequence of the host vehicle, 	wherein the brace sequence comprises all of the following: 
	pre-tensioning seatbelts in the host vehicle; readying airbags in the host vehicle; tilting at least one head rest forward in the host vehicle; moving at least one seat in the host vehicle; and tilting a suspension of the host vehicle to raise a back portion of the host vehicle, wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher,
	…
	wherein the method further comprises, before step i), determining if the host vehicle shows braking intent by engaging a brake of the host vehicle or shifting to park, wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher, wherein, if the external warning system is deactivated, the processor checks whether the host vehicle still shows braking intent and: 
	if so, the at least one sensor continues to monitor the rear zone; and 
	if not, the at least one sensor no longer monitors the rear zone,
  	these are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.
Regarding claim 20, the combination of Song, Hada and Minemura teach the limitations of 18 because of analogous limitations to claims 1-3, 6, 13-15, above, where the limitations states 
	the host vehicle, wherein when the application is executed by the processor, if the TTC of the external vehicle is lower than a second predetermined threshold, which is lower than the first predetermined threshold, the processor further activates a brace sequence of the host vehicle, 	wherein the brace sequence comprises at least one of the following: 
	pre-tensioning seatbelts in the host vehicle; readying airbags in the host vehicle; tilting at least one head rest forward in the host vehicle; moving at least one seat in the host vehicle; and tilting a suspension of the host vehicle to raise a back portion of the host vehicle, 
	wherein the brace sequence is deactivated if the TTC of the external vehicle increases to the second predetermined threshold or higher, 
	wherein the at least one sensor continues to monitor the rear zone and the processor continuously updates the TTC of the external vehicle after the brace sequence is deactivated, wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher, 
	wherein the second predetermined threshold is 2 seconds, 
	wherein the first predetermined threshold is 13 seconds, 
	… 
	wherein the at least one sensor comprises a rear-facing radar sensor, 
	wherein the at least one sensor further comprises at least one of the following: at least one rear-facing camera; at least one front-facing camera; and a rear-facing lidar sensor, 

	wherein a length of the rear zone is at least 150 meters, 
	wherein the flashing lights of the external warning system comprise at least one of the following: flashing brake lights; flashing turn signal lights; and flashing dedicated external warning system lights, 
	wherein the TTC of the external vehicle is calculated based on a speed of the external vehicle, an acceleration of the external vehicle, a distance between the host vehicle and the external vehicle, a speed of the host vehicle, and an acceleration of the host vehicle, and 
	wherein, if it is raining outside of the host vehicle, the first predetermined threshold is increased by a first predetermined amount and the second predetermined threshold is increased by a second predetermined amount.   
	Further, for the remaining limitation(s) of:
	wherein when the application is executed by the processor, before receiving data from the sensor, the processor determines if the host vehicle shows braking intent by engaging a brake of the host vehicle or shifting to park, 
	wherein the external warning system is deactivated if the TTC of the external vehicle increases to the first predetermined threshold or higher, 
	wherein, if the external warning system is deactivated, the processor checks whether the host vehicle still shows braking intent and: 
	if so, the at least one sensor continues to monitor the rear zone; and 
	if not, the at least one sensor no longer monitors the rear zone,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/12/2022